Citation Nr: 0518105	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-30 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected bronchial asthma, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to May 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the RO.  

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

VA will undertaken to notify the veteran if further action is 
required on his part in connection with this matter.  




FINDING OF FACT

The service-connected bronchial asthma is not shown to be 
manifested by FEV-1 less than 40-percent predicted, FEV-1/FVC 
less than 40 percent, or more than one attack per week with 
episodes of respiratory failure; and it has not been shown to 
have been treated with daily use of systemic (oral or 
parenteral) high dose corticosteroids or immune-suppressive 
medications.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 60 percent for the service-connected bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West. 2002); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic 
Code 6602 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in June 2003 in 
which the RO advised the appellant of the type of evidence 
needed to substantiate his claims.  In this letter, the RO 
also advised the appellant of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
his and what evidence should be provided by VA.  

The appellant was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  The Board notes that this letter was issued to the 
veteran prior to the initial adjudication of his claims in 
the December 2003 rating decision.

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's VA treatment records, and arranged for him to 
undergo a VA examination in December 2003 for the purpose of 
determining the nature and etiology of the claimed lung 
disability.

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Analysis

The veteran is seeking an increased disability rating for his 
service-connected bronchial asthma.  

During his April 2005 videoconference hearing, the veteran 
essentially contended that the impairment caused by his 
asthma was more severe than is contemplated by the 60 percent 
disability rating currently assigned under Diagnostic Code 
(DC) 6602.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected bronchial asthma has been 
evaluated as 60 percent disabling using criteria set forth at 
38 C.F.R. § 4.97, DC 6602.  Under this code, a 60 percent 
rating for bronchial asthma requires FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating requires FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immune-suppressive medications.  38 C.F.R. 
§ 4.97, DC 6602.  

In a June 2003 decision, the Board denied entitlement to an 
evaluation in excess of 60 percent for the veteran's service-
connected bronchial asthma.  Thereafter, he filed a new claim 
for an increased rating with the RO.  

The RO subsequently arranged for the veteran to undergo a VA 
respiratory examination in December 2003.  The report of this 
examination was obtained and associated with the claims 
folder.  The RO also obtained copies of the veteran's VA 
treatment records.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation for the veteran's service-connected 
bronchial asthma.  In reaching this conclusion, the Board 
found the most probative evidence of record to be the report 
of the December 2003 VA exam and the records of VA treatment 
received since January 2004.  

In the report of that examination, it was noted that the 
veteran reported experiencing chronic dyspnea on exertion 
with frequent asthmatic attacks that can occur two to three 
times a day weekly, to four to five times a day weekly.  

He described these attacks as involving increased wheezing, 
an inability to catch his breathe, and a chronic productive 
clear cough.  It was also noted that he used a CPAP machine 
nightly for obstructive sleep apnea.  

Examination of the lungs revealed increased wheezing 
bilaterally in all fields with rhonchi in the right lower 
lobe.  Examination also revealed decreased breath sounds, and 
no crackles.  Pulmonary function studies obtained in 
September 2003 were noted to reveal FEV-1 at 58 percent 
predicted, and FEV-1/FVC at 60 percent actual, 80 percent 
predicted, and 75 percent predicted.    

The examiner indicated that the veteran's current medications 
for asthma include Albuterol nebulizer, which he has 
increased from four times a day to seven times a day due to 
increased wheezes and shortness of breath.  

It was noted that he also used Flunisolide oral inhalers, two 
puffs, twice daily, and Albuterol metered dose inhaler, four 
times daily.  

In light of these findings, the Board concludes that the 
criteria for an increased rating of 100 percent under DC 6602 
have not been met.  

In this regard, the Board notes that pulmonary function 
testing did not reveal FEV-1 less than 40-percent predicted 
or FEV-1/FVC less than 40 percent.  

Although the veteran has described experiencing daily 
asthmatic attacks during his VA examination, there is no 
indication in the report of that exam that these attacks 
include episodes of respiratory failure.  

The record reflects that, in January 2004, the veteran began 
received treatment at the VA Medical Center (MC) in West 
Haven, Connecticut.  

Although the records from this facility contain references to 
the veteran experiencing frequent asthma attacks, these 
records are negative for any indication that his attacks 
included episodes of respiratory failure.  

Furthermore, the Board recognizes that the veteran's VA 
treatment records reflect that he has been prescribed Advair 
and Flovent, which are inhaled corticosteroids, which is 
consistent with the veteran's testimony during his April 2005 
hearing.  

However, there is no indication in the veteran's treatment 
records that he has been prescribed oral or parenteral high 
dose corticosteroids, as specified in DC 6602.  Similarly, 
the record does not reveal that he has been prescribed 
immune-suppressive medications.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting an increased rating for the 
service-connected disability.  Accordingly, the benefit 
sought on appeal is denied.  



ORDER

An increased evaluation for the service-connected bronchial 
asthma, currently evaluated as 60 percent disabling, is 
denied.  



REMAND

The veteran is also seeking entitlement to a TDIU.  He 
essentially contends that the service-connected bronchial 
asthma renders him unable to maintain employment.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  

The veteran's service-connected bronchial asthma is rated as 
60 percent disabling, which satisfies the percentage rating 
standards for individual unemployability benefits.  

However, in order to receive a total disability rating under 
§ 4.16(a), the RO must determine that veteran's asthma 
renders him unemployable without regard to any impairment 
caused by nonservice- connected disabilities.  

Therefore, the Board believes that the RO should arrange for 
the veteran to undergo another VA examination to specifically 
address whether or not his service-connected asthma, and 
solely that disorder, prevents him from securing and 
maintaining substantially gainful employment consistent with 
his work and educational background.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of any additional 
health care providers (VA or non-VA) who 
have treated him for his asthma.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to ascertain the current severity of his 
service-connected bronchial asthma.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should furnish an opinion as to whether 
or not the veteran's service- connected 
bronchial asthma, and solely this 
disability, prevents him from securing 
and maintaining substantially gainful 
employment consistent with work and 
educational background.  All clinical 
findings should be reported in detail.  

3.  After the foregoing development has 
been completed, the RO should adjudicate 
the claim of TDIU.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


